Exhibit 10.1

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name:    [Name]    Employee ID#:    [ID Number]    Award Date:    [DATE]   
Award Date FMV:    $[FMV]    Number of RSUs:    [NUMBER]         

 

1.

Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above. Each Restricted Stock Unit entitles you
to receive one share of common stock (“Common Stock”) of the Company upon the
terms and subject to the conditions set forth in the Company’s 2001 Long-Term
Incentive Plan (the “Plan”) and this Restricted Stock Unit Award Agreement (the
“Agreement”). Prior to the distribution of any shares of Common Stock, this
Award represents an unsecured obligation, payable only from the general assets
of the Company.

 

2.

Vesting. Subject to any acceleration provisions contained in the Plan or this
Agreement, the Restricted Stock Units subject to this Award will vest as
follows: [INSERT VESTING SCHEDULE], subject to your continued employment through
each relevant vesting date.

 

    

Subject to the provisions of Sections 5 and 9, shares of Common Stock will be
issued in payment of the Award as soon as practicable upon or after vesting (but
in each such case no later than sixty (60) days following the vesting date), net
of shares of Common Stock withheld by the Company to satisfy the minimum
statutorily required federal, state and local withholding obligations, as
provided in Section 6. You will have no right to receive shares under this Award
unless and until the Restricted Stock Units vest.

 

    

Shares of Common Stock payable to you under this Award will be issued to you or,
in case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator. If, at the time of your death, there
is not an effective beneficiary designation on file or you are not survived by
your designated beneficiary, the shares will be issued to the legal
representative of your estate. Any such transferee must furnish the Company with
(i) written notice of his or her status as transferee, and (ii) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to such a transfer.

 

3.

Termination and Certain Transactions.

 

  (a)

If you cease to be employed due to your death or Disability (as defined below),
then as of the [last business day of the month in which such termination of
employment occurs]/OR[first business day of the month following the date of
termination of your employment], you will vest in the number of unvested
Restricted Stock Units equal to the Pro Rata Number (as defined below). In such
event, the Pro Rata Number of shares underlying the remaining Restricted Stock
Units shall be delivered as of the [last business day of the month in which such
termination of employment occurs]/OR[first business day of the month following
the date of termination of your employment], subject to the provisions of
Sections 5 and 9 below. The “Pro Rata Number” is defined as:

 

  i.

[        ]% of the number of Restricted Stock Units subject to this Award
multiplied by a fraction, the numerator of which is the number of full calendar
months you continued employment with the Company from the Award Date through and
including your termination date, and the denominator of which is [NUMBER OF
MONTHS (#)][, plus [ADD ADDITIONAL/ALTERED PRO RATA FORMULA AS NECESSARY
DEPENDING ON VESTING TRANCHES]. If less than the Pro Rata Number of Restricted
Stock Units subject to this Award remain otherwise unvested as of the
termination date, then the Pro Rata Number shall equal 100% of the otherwise
unvested Restricted Stock Units subject to this Award.

“Disability” is defined as any one or more of the following: (i) your being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months; (ii) you are,



--------------------------------------------------------------------------------

by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under the Company’s
accident and health plan covering the Company’s employees; or (iii) you have
been determined to be totally disabled by the Social Security Administration.

 

  (b)

If you cease to be employed due to your Retirement (as defined below), then as
of the [last business day of the month in which such termination of employment
occurs]/OR[first business day of the month following the date of termination of
your employment], you will become immediately vested in any Restricted Stock
Units that have not previously vested. In such event, all shares underlying any
remaining Restricted Stock Units shall be delivered as of the [last business day
of the month in which such termination of employment occurs]/OR[first business
day of the month following the date of termination of your employment], subject
to the provisions of Sections 5 and 9 below.

“Retirement” is defined as your termination of employment for a reason other
than Disability or death subsequent to your having attained age 70 and having
been employed by the Company for at least 15 years. Notwithstanding the
preceding sentence, a termination will not be considered a Retirement if you are
terminated for “Cause” by the Company. For this purpose, “Cause” shall be
defined as (i) embezzlement, theft or misappropriation by you of any property of
any of the Company or its affiliates; (ii) your breach of any fiduciary duty to
the Company or its affiliates; (iii) your failure or refusal to comply with laws
or regulations applicable to the Company or its affiliates and their businesses
or the policies of the Company and its affiliates governing the conduct of its
employees or directors; (iv) your gross incompetence in the performance of your
job duties; (v) commission by you of a felony or of any crime involving moral
turpitude, fraud or misrepresentation; (vi) your failure to perform duties
consistent with a commercially reasonable standard of care; (vii) your failure
or refusal to perform your job duties or to perform specific directives of your
supervisor or designee, or the senior officers or Board of Directors of the
Company; or (viii) any gross negligence or willful misconduct by you resulting
in loss to the Company or its affiliates, or damage to the reputation of the
Company or its affiliates.

 

  (c)

If you cease to be employed other than due to a termination described in (a) or
(b) above, all then unvested Restricted Stock Units [ADD IF DIVIDEND EQUIVALENTS
ARE INCLUDED: (including dividend equivalents, if any)] awarded hereby shall
immediately terminate without notice to you and shall be forfeited.

 

4.

Rights as Shareholder. [ADD IF DIVIDEND EQUIVALENTS ARE INCLUDED: Except as
provided by Section 11], n][N]either you nor any person claiming under or
through you will have any of the rights or privileges of a shareholder of the
Company in respect of any shares of Common Stock deliverable hereunder unless
and until certificates representing such shares (which may be in book entry or
other electronic form) will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to you (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, you will have all the rights of a shareholder of the
Company with respect to voting such shares and receipt of dividends and
distributions on such shares.

 

5.

Deferral. If permitted by the Administrator, the issuance of the Common Stock
issuable with respect to this Award may be deferred upon such terms and
conditions as determined by the Administrator, subject to the Administrator’s
determination that any such right of deferral or any term thereof complies with
applicable laws or regulations in effect from time to time, including but not
limited to Section 409A (as defined below). If you have elected to defer receipt
of your shares of Common Stock such that this Award is subject to Section 409A,
and if the Administrator, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units
subject to this Award, the payment of such accelerated portion of the Award
nevertheless will be delivered to you on the same dates specified in your
deferral election, except as provided by Section 10 and subject to any six
(6) month delay that may be required pursuant to Section 9.

 

6.

Tax Withholding. The Company will withhold from the number of shares of Common
Stock otherwise issuable under this Award a number of shares of Common Stock
that have an aggregate market value sufficient to satisfy the minimum
statutorily required federal, state and local tax withholding obligations.
Shares will be valued at their Fair Market Value when the taxable event occurs.
The number of shares of Common Stock withheld pursuant to this Section 6 will be
rounded up to the nearest whole share, with

 

2



--------------------------------------------------------------------------------

 

no refund provided in the U.S. for any value of the shares withheld in excess of
the tax obligation as a result of such rounding, pursuant to such procedures as
the Administrator may specify from time to time.

 

    

Notwithstanding any contrary provision of this Agreement, no shares of Common
Stock will be issued unless and until all income, employment and other taxes
which the Company determines must be withheld or collected with respect to such
shares have been withheld or collected. In addition and to the maximum extent
permitted by law, the Company (or the employing Parent or Subsidiary) has the
right to retain without notice from salary or other amounts payable to you, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable shares. All income and other taxes related to the Restricted Stock
Units and any shares delivered in payment of such Restricted Stock Units are
your sole responsibility.

 

7.

Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units [ADD IF DIVIDEND EQUIVALENTS
ARE INCLUDED: or the right to receive dividend equivalents] except as permitted
by the Plan.

 

8.

Other Restrictions. The issuance of Common Stock under this Award is subject
(i) to compliance by the Company and you with all applicable legal requirements,
including tax withholding obligations, (ii) to compliance with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance, (iii) to the completion of any registration or other
qualification of such shares of Common Stock under any U.S. state or federal law
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (iv) the obtaining of any
approval or other clearance from any U.S. state or federal governmental agency,
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable, and (v) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience. The
Company may delay the issuance of shares of Common Stock under this Award to
ensure at the time of issuance there is a registration statement for the shares
in effect under the Securities Act of 1933.

 

9.

Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with your Retirement
or other termination of employment (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) you are a “specified employee”
within the meaning of Section 409A at the time of such termination and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to you on or within the six
(6) month period following your termination of employment, then the payment of
such accelerated Restricted Stock Units otherwise payable to you during such six
(6) month period will accrue and will be paid to you on the date six (6) months
and one (1) day following the date of your termination of employment, unless you
die following your termination of employment, in which case, the Restricted
Stock Units will be paid in shares of Common Stock to your estate as soon as
practicable following your death. It is the intent of this Agreement to comply
with, or be exempt from, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or shares of Common Stock
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

 

10.

Transactions.

 

  (a)

Section 409A Change of Control. In the event of a Transaction that qualifies as
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A (each, a “409A Change of Control”):

 

  (i)

Following Share Deferral. If you have elected to defer receipt of your shares of
Common Stock such that this Award is subject to Section 409A:

 

3



--------------------------------------------------------------------------------

  (x)

Vested Deferred Shares. With respect to the then-vested but deferred shares of
Common Stock subject to this Award, regardless of whether such portion of the
Award is or is not assumed or substituted for as provided in Section 17 of the
Plan, your deferral of such shares shall cease immediately upon the Transaction
and the shares of Common Stock (or the per share consideration received by a
majority of the holders of such Common Stock in such Transaction) payable to you
in connection with this portion of the Award will be delivered to you as soon as
practicable following the date on which such Transaction is consummated (and,
subject to the provisions of Section 9, within sixty (60) days of the
consummation of the Transaction).

 

  (y)

Unvested Restricted Stock Units. With respect to then-unvested Restricted Stock
Units subject to this Award:

 

  (1)

If such portion of the Award is not assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, your deferral of
such shares shall cease immediately upon the Transaction and the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you as soon as practicable
following the date on which such Transaction is consummated (and, subject to the
provisions of Section 9, within sixty (60) days of the consummation of the
Transaction).

 

  (2)

If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
in accordance with the applicable deferral election (subject to Section 9
hereof).

 

  (ii)

Following Retirement Eligibility. If you are eligible for Retirement on the date
of consummation of the 409A Change of Control such that this Award is subject to
Section 409A, and have not elected to defer receipt of your shares of Common
Stock, then with respect to then-unvested Restricted Stock Units subject to this
Award:

 

  (x)

If such portion of the Award is not assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, and all the shares
of Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you as soon as practicable
following the date on which such Transaction is consummated (and, subject to the
provisions of Section 9, within sixty (60) days of the consummation of the
Transaction).

 

  (y)

If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
on the same dates specified under the terms of this Agreement (including, but
not limited to Sections 2, 3 and 9 hereof).

 

  (iii)

Following Both Share Deferral and Retirement Eligibility. If you are both
eligible for Retirement on the date of consummation of the 409A Change of
Control and have elected to defer receipt of your shares of Common Stock, such
that this Award is subject to Section 409A, the provisions of Section 10(a)(i)
(“Section 409A Change of Control – Following Share Deferral”) shall apply.

 

  (iv)

No Deferral or Retirement Eligibility. If you are not eligible for Retirement on
the date of consummation of the 409A Change of Control and have not elected to
defer receipt of your shares of Common Stock, such that this Award is exempt
from Section 409A, the then-unvested

 

4



--------------------------------------------------------------------------------

 

Restricted Stock Units subject to this Award will be treated pursuant to
Section 17 of the Plan, subject to the provisions of Section 9 hereof.

 

  (b)

Non-Section 409A Change of Control. In the event of a Transaction that does not
qualify as a 409A Change of Control:

 

  (i)

Following Share Deferral. If you have elected to defer receipt of your shares of
Common Stock such that this Award is subject to Section 409A:

 

  (x)

Vested Deferred Shares. With respect to the then-vested but deferred shares of
Common Stock subject to this Award, regardless of whether such portion of the
Award is or is not assumed or substituted for as provided in Section 17 of the
Plan, the shares of Common Stock (or the per share consideration received by a
majority of the holders of such Common Stock in such Transaction) payable to you
in connection with this portion of the Award will be delivered to you on the
same dates specified in your deferral election (subject to Section 9 hereof).

 

  (y)

Unvested Restricted Stock Units. With respect to then-unvested Restricted Stock
Units subject to this Award:

 

  (1)

If such portion of the Award is not assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, but the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you on the same dates
specified in your deferral election (subject to Section 9 hereof), in each case
regardless of any acceleration of the vesting of such Restricted Stock Units
which may occur in connection with the Transaction.

 

  (2)

If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and be delivered to you
in accordance with the applicable deferral election (subject to Section 9
hereof).

 

  (ii)

Following Retirement Eligibility. If you are eligible for Retirement on the date
of consummation of the non-409A Change of Control such that this Award is
subject to Section 409A, and have not elected to defer receipt of your shares of
Common Stock, then with respect to then-unvested Restricted Stock Units subject
to this Award:

 

  (x)

If such portion of the Award is not assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award will vest 100% immediately
prior to its termination pursuant to Section 17 of the Plan, but the shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) payable to you in connection
with this portion of the Award will be delivered to you on the same dates
specified under the terms of this Agreement (including, but not limited to
Sections 2, 3 and 9 hereof), regardless of any acceleration of the vesting of
such Restricted Stock Units which may occur in connection with the Transaction.

 

  (y)

If such portion of the Award is assumed or substituted for as provided in
Section 17 of the Plan, such portion of the Award shall continue to vest in
accordance with the terms of this Agreement and the Plan and, regardless of any
acceleration of the vesting of such Restricted Stock Units which may occur in
connection with the Transaction, be delivered to you on the same dates specified
under the terms of this Agreement (including, but not limited to Sections 2, 3
and 9 hereof).

 

  (iii)

Following Both Share Deferral and Retirement Eligibility. If you are both
eligible for Retirement on the date of consummation of the non-409A Change of
Control and have elected to defer receipt of your shares of Common Stock, such
that this Award is subject to

 

5



--------------------------------------------------------------------------------

 

Section 409A, the provisions of Section 10(b)(i) (“Non-Section 409A Change of
Control – Following Share Deferral”) shall apply.

 

  (iv)

No Deferral or Retirement Eligibility. If you are not eligible for Retirement on
the date of consummation of the non-409A Change of Control and have not elected
to defer receipt of your shares of Common Stock, such that this Award is exempt
from Section 409A, the then-unvested Restricted Stock Units subject to this
Award will be treated pursuant to Section 17 of the Plan, subject to the
provisions of Section 9 hereof.

 

11.

[ADD IF DIVIDEND EQUIVALENTS ARE INCLUDED: Dividend Equivalents. During the
period beginning on the Award Date as indicated above and ending on the date
that the Restricted Stock Unit is settled or terminates, whichever occurs first,
you will accrue cash payments based on the cash dividend that would have been
paid on the Restricted Stock Unit had the Restricted Stock Unit been an issued
and outstanding share of Common Stock on the record date for the dividend. Such
accrued dividends will vest and become payable upon the same terms and at the
same time as the Restricted Stock Units to which they relate, including any
delay in payment to which the related Restricted Stock Units may be subject
pursuant to Section 9. Dividend equivalent payments will be net of federal,
state and local withholding taxes.]

 

12.

Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
you and the Company, as applicable.

 

13.

Restrictions on Sale of Securities. The shares of Common Stock issued as payment
for vested Restricted Stock Units under this Agreement will be registered under
U.S. federal securities laws and will be freely tradable upon receipt. However,
your subsequent sale of the shares may be subject to any market blackout-period
that may be imposed by the Company and must comply with the Company’s insider
trading policies, and any other applicable securities laws.

 

14.

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to Restricted Stock Units awarded under the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. By
accepting this Award, you hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

15.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

16.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

 

17.

Agreement Severable. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement will continue in full force and effect.

 

18.

Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. You expressly warrant that
you are not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the parties agree to work in good
faith to revise this Agreement as necessary or advisable to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Restricted Stock
Units.

 

19.

Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the

 

6



--------------------------------------------------------------------------------

 

jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

20.

Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Agreement are used as defined in the Plan.
If the Plan and this Agreement are inconsistent, the provisions of the Plan will
govern. Interpretations of the Plan and this Agreement by the Committee are
binding on you and the Company.

 

21.

No Employment Agreement. Neither the award to you of the Restricted Stock Units
nor the delivery to you of this Agreement or any other document relating to the
Restricted Stock Units will confer on you the right to continued employment with
or other service to the Company or any Parent or Subsidiary. You agree that this
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
employment or service for the vesting period, for any period, or at all, and
will not interfere in any way with your right or the right of the Company (or
the Parent or Subsidiary employing or retaining you) to terminate your
employment or other service relationship at any time, with or without cause or
notice.

 

7